IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


AMY R. SMITH, EXECUTRIX OF THE    : No. 488 EAL 2014
ESTATE OF PAUL A. ROWLAND,        :
DECEASED,                         : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                 Petitioner       :
                                  :
            v.                    :
                                  :
BMW OF NORTH AMERICA LLC,         :
INDIVIDUALLY AND OWNER OF         :
AND/OR PARENT OF AND/OR           :
SUCCESSOR TO AND/OR F/K/A MINI, :
BORG-WARNER CORPORATION,          :
INDIVIDUALLY AND SUBSIDIARY OF    :
AND/OR PARENT OF AND/OR A/K/A     :
AND/OR F/K/A BORG & BECK, FORD    :
MOTOR COMPANY, GENUINE PARTS :
COMPANY, HONEYWELL                :
INTERNATIONAL INC., AS            :
SUCCESSOR-IN-INTEREST OF ALLIED :
SIGNAL, INC., SUCCESSOR TO        :
BENDIX CORPORATION AND BENDIX :
MINTEX PTY, LTD., JAGUAR LAND     :
ROVER NORTH AMERICA, LLC          :
INDIVIDUALLY AND ITS              :
PREDECESSORS, SUCCESSORS,         :
PRESENT AND/OR FORMER             :
PARENTS, SUBSIDIARIES AND/OR      :
DIVISIONS, NISSAN NORTH AMERICA, :
INC., THE PEP BOYS - MANNY, MOE & :
JACK, PNEUMO ABEX, LLC,           :
SUCCESSOR-IN-INTEREST TO ABEX :
CORPORATION AND QUAKER CITY       :
MOTOR PARTS COMPANY,              :
                                  :
                 Respondents      :
                                  :
                                  :


                                   ORDER
PER CURIAM

      AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED. The Application for Leave to File Post-Submission Communication is also

DENIED.




                                [488 EAL 2014] - 2